Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 8/23/22.  Claims 1-20 are pending with claims 11-20 being withdrawn.

Allowable Subject Matter
3.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-5 are objected to based on their dependence on claim 2.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0075987) (“Zhang”).
Zhang discloses: A surface comprising: a plurality of pillars formed from a polymer and extending from a substrate of the polymer to define a corresponding plurality of free ends; and a plurality of magnetic particles disposed in each of the plurality of pillars such that the magnetic particles are more highly concentrated in the free ends of each of the plurality of pillars. [0024,26,66,67]
Zhang further discloses:
Claim 6: wherein the magnetic particles comprise superparamagnetic iron oxide nanoparticles. [0024]
Claim 7: wherein the polymer comprises poly(dimethylsiloxane). [0024]
Claim 8: wherein each of the plurality of pillars have a height of 10 microns, and width of 2 microns. [0015,25,81,97]
Claim 9: wherein the plurality of pillars are disposed in a predetermined uniform pattern having an inter-pattern distance of 5 microns. [0015]
Claim 10: wherein each of the plurality of pillars are square in cross-section. [0081]

Response to Arguments
7.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Zhang does not disclose the magnetic particles being more highly concentrated in the free ends of each of the plurality of pillars.  Examiner does not find this argument persuasive.  In Zhang, Figs. 9(a)-(c) show the movement of the pillars responsive to the applied magnet.  Magnet applied to the top right of the pillar array in Fig. 9(b) and the magnet applied to the top left of the pillar array in Fig. 9(c) [0041].  Also, the method of making the pillars of Zhang includes first loading nanoparticles in organic solvent onto the mold with a magnet on the back side of the mold (Fig. 6(c)), then in Fig 6(e) the polymer is loaded onto the mold over the nanoparticles [0038].  This process of ordered loading of the pillars (nanoparticles then polymer) and the use of the magnet during formation of the pillars pulls the nanoparticles into what will result in the free ends of the pillars.  A higher concentration of nanoparticles being in the free ends is then further evidenced by the movement of the pillars with the magnet in Figs. 9b-c.  Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEANNA K HALL/Primary Examiner, Art Unit 3783